Title: To George Washington from Major General William Howe, 1 August 1776
From: Howe, William
To: Washington, George



Sir
Head Quarters Staten Island 1st Augt 1776

I have receiv’d the Favor of your Letter of the 30th of July and shall accordingly direct that Mr Lovell who is now at Halifax, be brought to this Port, of which I shall have the Honor of advising you, that the proposed Exchange between him and Governor Skene may take Place.
The Extent of my Command having no Relation to Canada, it is not in my Power to give you the Satisfaction I could wish respecting the Enlargement of Coll Allen; it must therefore depend upon General Carleton’s Determination: But wishing sincerely to give Relief to the Disstresses of all Prisoners, I shall readily consent to the Mode of Exchange You are pleased to propose, Viz. Officers for those of equal Rank, Soldier for Soldier, Citizen for Citizen: the Choice to be made by the Respective Commanders, for their own Officers and Men: You must be sensible Deserters cannot be included in this Arrangement: and for the Mode of Exchange in the Naval Line, I beg Leave to refer you to the Admiral.
I cannot close this Letter without expressing the deepest Concern that the unhappy State of the Colonies, so different

from what I had the Honor of experiencing in the Course of the last War, deprives me of the Pleasure I should otherwise have had in a more personal Communication. I am with due Respect Sir Your most Obedt Servt

W. Howe

